ON APPLICATION FOR REHEARING
Upon application of Christopher Bouzon, we granted rehearing in order to reconsider our decision sustaining the trial court’s judgment of separation.
In his application for rehearing Mr. Bouzon argues that there exists no authority for a separation based on irreconcilable differences in this case. La.C.C. Art. 138(10). Our further deliberation on this issue leads us to agree.
In this case applicant correctly points out the fact that the parties did not voluntarily agree to separate. The pleadings and testimony seeking to support a judgment of separation on the basis of the parties’ respective cruel treatment and abandonment, together with Mrs. Bouzon’s admission that she desired to resume her marriage, makes it apparent that the parties did not voluntarily agree to separate. Since a separation under Civil Code Article 138(10) requires not only irreconcilable differences, but also requires the parties to “voluntarily” live separate and apart for six months, a separation under this provision is not warranted.
Moreover, since we formerly sustained the trial court’s findings that neither party was at fault and since we now find that the requirements for a separation under Civil Code Article 138(10) have not been met, the parties have failed to prove a ground which would entitle them to a legal separation.
For these reasons the judgment of the district court, granting the parties a legal separation, is reversed and set aside. Each party shall bear their own costs.
REVERSED.